This case was argued and submitted at the same time as State ex rel. Johnson v. Hughes Electric Co. ante, 45, 199 N.W. 128. The cases were, for purposes of trial, consolidated in the lower court and were briefed and argued together in this court and it was agreed that the one decision might govern both cases.
The principal and controlling facts are identical with those in the case of State ex rel. Johnson v. Hughes Electric Company, and on the authority of that case, the judgment of the district court is affirmed.
BRONSON, Ch. J., and CHRISTIANSON, BIRDZELL, and NUESSLE, JJ., and BUTTZ, Dist. J., concur.
Mr. Justice JOHNSON, disqualified, did not participate; Honorable C.W. BUTTZ, Judge of the Second Judicial District, sitting in his stead.